976 F.2d 1445
298 U.S.App.D.C. 141
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Helen D. WOODSONv.ATTORNEY GENERAL OF the UNITED STATES, et al., Appellants.
No. 91-5303.
United States Court of Appeals, District of Columbia Circuit.
Aug. 28, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, which the court construes as a motion for summary affirmance, and the opposition thereto, it is


2
ORDERED that the motion for summary affirmance be denied.   The merits of the parties' positions are not so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED, on the court's own motion, that

Roger D. Williams
Sutherland, Asbill & Brennan

4
1275 Pennsylvania Ave., N.W.

Washington, D.C. 20004

5
(202)383-0100


6
a member of the bar of this court, be appointed as amicus curiae to present arguments in favor of appellee's position.


7
Because the court has determined that summary disposition by a motions panel is not in order, the Clerk is instructed to calendar this case for presentation to a merits panel.